COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-14-00582-CR
Style:                            Rodney Wayne Robins
                                  v. The State of Texas
Date motion filed*:               December 1, 2014
Type of motion:                   “Appellant’s Motion to Hold the Briefing Schedule until Record Properly Filed or Extend
                                  Time to File Brief”
Party filing motion:              Appellant
Document to be filed:             Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               October 30, 2014
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                  January 1, 2015

Ordered that motion is:

                   Granted in part and dismissed as moot in part
                    If document is to be filed, document due: January 2, 2014
                            The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The court reporter’s record was filed in this appeal on September 30, 2014. Accordingly, appellant’s request for a
          hold on the briefing schedule is dismissed as moot. Appellant’s request for an extension of time to file appellant’s
          brief is granted. Appellant’s brief is due to be filed with this Court no later than January 2, 2014.




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: December 9, 2014